Citation Nr: 1336417	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  05-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent since November 19, 2007, for degenerative joint disease (i.e., arthritis) of the left shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served in the United States Naval Reserves.  He had active duty for training (ACDUTRA) from March to September 1971, plus other periods of service.  An October 1974 letter informed him that he had been found not physically qualified for further service in the Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2005 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability.  He appealed that decision.  In February 2007, however, during the pendency of his appeal, the RO granted his claim for service connection for degenerative joint disease of his left shoulder.  The RO assigned an initial 10 percent rating for this disability retroactively effective from May 9, 2005, the date he had filed this claim.  He appealed that decision by requesting a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of his disability).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In a January 2008 rating decision since issued, the RO increased the rating for this left shoulder disability to 20 percent as of December 11, 2007.  So the appeal now concerned whether he was entitled to an initial rating higher than 10 percent from May 9, 2005 to December 10, 2007, and whether he had been entitled to a rating higher than 20 percent since December 11, 2007.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (An increase in a rating for a disability during the pendency of the appeal for a higher rating for the disability does not abrogate the appeal unless the Veteran receives the highest possible rating or expressly indicates he is content with a lesser rating, albeit a rating higher than he had previously).

In July 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, D.C, for further development and consideration, including especially obtaining outstanding VA treatment records and having the Veteran undergo a VA compensation examination reassessing the severity of his left shoulder disability.  The outstanding VA treatment records were obtained, but he was unable to appear for his scheduled VA compensation examination because he apparently was ill.  So the Board again remanded this claim to the RO via the AMC in March 2011 to have him undergo this necessary VA compensation examination.

He had this VA compensation examination in April 2011 and, after considering the results of it, the Board issued a decision in October 2011 denying the claim for higher ratings for this disability, but remanding claims of entitlement to a total disability rating based on individual unemployability (TDIU) and for additional compensation for the left shoulder disability on an extra-schedular basis.  Those remanded issues have yet to be acted on by the AMC or RO.

Meanwhile, the Veteran appealed the Board's October 2011 decision denying a higher schedular rating for his left shoulder disability to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, whereas the Office of General Counsel, Professional Staff Group VII (PSG VII), represented the Secretary of VA.  The parties filed a Joint Motion for Partial Remand asking the Court to vacate the Board's decision denying this claim and to remand this claim to the Board for proceedings consistent with the Joint Motion.  Specifically, it was noted the Board had not discussed potentially favorable medical evidence, namely, a VA treatment record dated in November 2007, when previously determining the Veteran was not entitled to a rating higher than 10 percent for his left shoulder disability prior to December 11, 2007.  The Joint Motion also found that the most recent VA examination in April 2011 was inadequate for rating purposes.


Since, however, in its prior decision the Board had remanded, rather than decided, the additional derivative claim for a TDIU, there had not been a final decision concerning that other claim.  See Breeden v. Principi, 17 Vet. App. 475, 478 (2004); see 38 U.S.C.A. §§ 7252(a), 7266.

In response, the Board then issued a March 2013 decision granting a slightly earlier effective date of November 19, 2007, for the 20 percent rating for the left shoulder degenerative joint disease based on the VA treatment record identified in the Joint Motion.  The Board, however, also continued the denial of an initial rating higher than 10 percent for this disability prior to that date, but remanded the issue of entitlement to a rating higher than 20 percent since November 19, 2007, for additional development.  This necessary additional development especially included obtaining outstanding VA treatment records and providing the Veteran an adequate VA examination in accordance with the instructions of the Joint Motion.

The AMC has continued to deny this claim since completing this directed additional development, so this claim is again before the Board for further appellate consideration.

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  VA also is in the process of transitioning to a purportedly even better system - the Veterans Benefits Management System (VBMS) - which is said to allow for even greater expediency in the processing of claims.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical and other evidence of record since November 19, 2007 does not indicate the range of motion of the Veteran's left shoulder has been restricted to midway between his side and shoulder level, or that there has been recurrent dislocation of the humerus, or ankylosis of scapulohumeral articulation.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for the left shoulder degenerative joint disease since November 19, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

A.  Duty to Notify

The Veterans Claims Assistance Act (VCAA) was signed into law in November 2000, and it enhanced VA's obligations in terms of notifying and assisting claimants with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also apprise him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

When the claim is for service connection, this notice should address all elements of the claim, including the "downstream" disability rating and effective date elements in the event there is a favorable disposition of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Also, ideally, this notice should be provided before initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

This particular Veteran is challenging the initial evaluation assigned following the granting of service connection for his left shoulder disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once an NOD has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 regarding a rating decision and SOC control as to any further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO provided the Veteran this required SOC in September 2007 citing the applicable rating criteria and containing discussion of the reasons and bases for not assigning a higher rating initially.  He also since has received SSOCs again citing the applicable rating criteria and containing discussion of the reasons and bases for not increasing his rating for this disability beyond the 20-percent level.  He therefore has received all required notice concerning this claim, both in terms of his initial rating and the greater rating he since has received.

B.  Duty to Assist

VA also must assist the Veteran in obtaining evidence relevant to his claim, unless there is no reasonable possibility that such assistance would help to substantiate the claim.

To this end, his service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file for consideration.  He also was provided VA examinations assessing and reassessing the severity of his left shoulder disability.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Indeed, the Board twice remanded this claim - initially in July 2009 and again in March 2011 - to have him reexamined to reassess the severity of his left shoulder disability.  He had this additional VA compensation examination in April 2011, but, as the Joint Motion agreed, that most recent examination was inadequate for rating purposes.  See 38 C.F.R. § 4.2 (when an examination is inadequate, it is incumbent to return the report for correction.).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain an opinion, it must ensure the examination or opinion is adequate).  In order to correct that deficiency, the Board remanded the claim in March 2013, in part to provide the Veteran another examination.

The Veteran consequently was scheduled for another examination in August 2013, but the record shows he failed to report for this additional evaluation.  There is no indication he was not notified of the date, time or location of that examination, and there is a presumption of administrative regularity in VA's mailing practices, which only may be rebutted by "clear and convincing evidence" that the regular mailing practices were not followed.  Woods v. Gober, 14 Vet. App. 214 (2000); Davis v. Brown, 7 Vet. App. 298 (1999).  See also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see, too, Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Veteran has not provided any reason or explanation for not attending that examination, and an October 2013 Informal Hearing Presentation from his representative does not address or otherwise reconcile the Veteran's failure to report for that examination.  In an initial-rating claim, when the Veteran fails to report for an examination and does not show good cause, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  See Turk v. Peake, 21 Vet. App. 565 (2008).

Notwithstanding the Veteran's failure to report for that scheduled VA examination, the directives of the Board's March 2013 remand have been satisfied to the extent possible, as his most recent VA treatment records have been obtained and the examination was at least scheduled, as instructed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); but see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand not required under Stegall where there was substantial compliance with the remand directives, even if not exact or total compliance).


Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2013).

The Board must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson, 12 Vet. App at 125-26.  The Court also has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board must consider evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use, including after prolonged, repetitive-type activity or during "flare ups." DeLuca v. Brown, 8 Vet. App. 202 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 direct VA to assign the minimum compensable rating for a joint where the joint is actually painful, unstable, or misaligned.  This directive to assign a minimally compensable rating in the presence of pain applies to joint pain generally and is not limited to pain only associated with arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

When evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance. Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran's left shoulder disability is rated under Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 itself does not provide for a rating higher than the currently assigned 20 percent evaluation.  The same is true of Diagnostic Code 5003, which is considered on referral from Diagnostic Code 5010.  Diagnostic Code 5003 in turn, however, indicates to rate the disability on the basis of the extent it causes limitation of motion, which requires additional consideration of the appropriate other code, which in this particular instance, since the disability involves the left shoulder, invokes consideration of Diagnostic Code 5201.

The Veteran's left shoulder is his major or dominant shoulder.  Under DC 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side).  And a 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation is from 0 to 90 degrees.

Another possible diagnostic code for rating shoulder disabilities is DC 5202 for other impairment of the humerus.

DC 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assigned if there is malunion of the humerus with marked deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned for fibrous union of the humerus.  A 60 percent rating is assigned for nonunion of humerus (false flail joint).  An 80 percent rating is assigned for loss of the head of the humerus (flail shoulder).

DC 5200 addresses ankylosis of scapulohumeral articulation and also allows for ratings higher than 20 percent.  However, the evidence generated during the appeal does not reflect any finding of ankylosis.  Therefore, a rating under this DC would be inappropriate.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because, as will be explained, the Veteran has retained a quantifiable measure of range of motion of his left shoulder, even if not normal motion, by definition his left shoulder is not ankylosed.

B.  Evidence and Analysis

VA records dated in November 2007 show the Veteran had difficulty and discomfort with raising his left arm above shoulder level.  Additional records from December 2007 noted active range of motion in the left shoulder of 100 degrees of flexion, 90 degrees of abduction, 60 degrees of external rotation with encouragement, and 40 degrees of internal rotation.  X-rays revealed two 
well-seated screws with washers in the humerus.  There was some sclerosis in the superior head.  There was no evidence of collapse.

VA records dated in March 2009 reflect findings of 120 degrees of shoulder flexion and abduction, with pain.  External rotation was 70 degrees and internal rotation was 65 degrees.  Strength during range of motion testing ranged from 3-/5 to 4/5.  In July 2009, the Veteran had flexion of 100 degrees and abduction of 90 degrees.  He stated that left arm pain was unchanged following physical therapy.  The treating physician noted retained hardware in the left shoulder that may be grinding.  Records dated in November 2009 show the Veteran described his left shoulder pain as 8/10 in severity.  The pain interfered with his sleep, concentration, work productivity, and physical activity.  In December 2009, forward flexion was again to 100 degrees and abduction to 90 degrees.

A VA examination was performed in April 2011, which the Joint Motion agreed was inadequate.  Nonetheless, the Veteran reported flare-ups of his shoulder pain occurring 8 to 10 times per month.  When not having flares, he reported abduction up to 80 degrees and flexion up to 90 degrees.  On examination, flexion was to 90 degrees before the onset of pain, and abduction was to 70 degrees before the onset of pain.  Range of motion was unchanged following repetitive testing. 

Additional VA treatment records generated since the April 2011 VA examination reflect ongoing complaints of shoulder pain, but do not contain findings specifically addressing the relevant rating criteria.

Therefore based on the existing evidence, a rating higher than 20 percent is not warranted.  A higher rating based on range of motion requires shoulder movement limited to midway between the shoulder and side, or approximately 45 degrees from the side.  Here, though, shoulder flexion and abduction were both to at least 70 degrees, even when accounting for pain, repetition and other limiting factors.  For much of the appeal period, range of motion was even greater, to at least 90 degrees.  This level of impairment, then, is more commensurate with the currently assigned 20 percent rating, which contemplates range of motion up to shoulder level, in other words to approximately 90 degrees.  While the evidence also reflects flare-ups of shoulder pain, the effect of these flare-ups on the range of motion could not be fully determined as the Veteran did not appear for his most recent VA compensation examination.

Moreover, while the evidence reflects retained hardware in the humerus, his condition has not been shown to result in any recurrent dislocation of the scapulohumeral joint.  There are no objective findings of any dislocation, and he has not reported any such manifestations.


In adjudicating a claim, the Board must assess the competence and credibility of evidence to determine its ultimate probative value, including the Veteran's lay statements and his oral testimony under oath when there has been a hearing.  He is competent to attest to what he observes or experiences; for example, he is competent to report experiencing certain symptoms such as left shoulder pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board additionally finds him credible in his reports of the symptoms he experiences.  However, his lay statements and testimony must be considered along with the other evidence of record, so including the medical evidence.  And when considering this evidence relative to one another, he has an appropriate rating for his disability.  This is evident in his statements during the April 2011 VA examination when he reported range of motion of 80 to 90 degrees when not having flare-ups.

Finally, in evaluating his claim for a higher rating, the Board normally considers whether he is entitled to a greater level of compensation on an extra-schedular basis.  However, as noted earlier, this corollary issue was remanded to the RO via the AMC in October 2011 and is still to be considered.


ORDER

As concerning the schedular evaluation, however, a rating higher than 20 percent for the degenerative joint disease of the left shoulder since November 19, 2007, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


